IN THE SUPREME COURT OF THE STATE OF IDAHO
                              Docket Nos. 45363 and 45385


IN THE INTEREST OF THE DOE                                 )
CHILDREN, Children under eighteen (18)                     )
years of age                                               )
--------------------------------------------------------   )
IDAHO DEPARTMENT OF HEALTH AND                             )   Boise, January 2018 Term
WELFARE,                                                   )
                                                           )   2018 Opinion No. 21
       Petitioner-Respondent,                              )
v.                                                         )   Filed: March 6, 2018
                                                           )
JOHN DOE (2017-27)                                         )   Karel A. Lehrman, Clerk
JANE DOE (2017-28),                                        )
                                                           )
       Respondent-Appellants,                              )
and                                                        )
                                                           )
GUARDIAN AD LITEM,                                         )
                                                           )
       Intervenor-Respondent.                              )
                                                           )

        Appeal from the Magistrate Court of the Fourth Judicial District for the
        State of Idaho in and for Ada County. Hon. Cathleen MacGregor Irby,
        Magistrate Judge.

        The judgment of the magistrate court is affirmed.

        John R. Shackelford, Ada County Deputy Public Defender, Boise, for John Doe.

        Theresa A. Martin, Meridian, for Jane Doe.

        Hon. Lawrence G. Wasden, Attorney General, Boise, for Respondent.

        Elijah M. Watkins, Boise, for Intervenor.

BEVAN, Justice

        John Doe (2017-27) (“the father”) and Jane Doe (2017-27) (“the mother”) appeal judgments
from the magistrate court terminating their parental rights to their daughters (“Z.W.” and “N.W.”).
The magistrate court terminated the mother and father’s parental rights on the grounds of neglect,

                                                      1
abuse, inability to discharge parental responsibilities, and chronic abuse and/or neglect, and also
found termination was in the best interest of the children. The mother only challenges the
termination of her parental rights as to N.W., while the father challenges the termination of his
parental rights as to both of the children. The sole issue the father asserts is that the magistrate court
did not have substantial and competent evidence to find terminating his parental rights was in the
best interest of both children. We affirm the magistrate court’s judgments.

                                   I. FACTS AND PROCEDURE

        On March 16, 2007, Z.W. was born prematurely in California. Due to her premature birth
she was placed in the Neonatal Intensive Care Unit (“NICU”) for over twenty-five weeks. At the
same time Z.W. was born, the mother was diagnosed with a chronic kidney condition. The doctors
discovered that the mother had only one kidney, which was abnormally small. As a result of her
condition, the mother was very weak and fatigued, often sleeping up to twelve hours a day. On July
13, 2007, Z.W. was placed into foster care because her parents did not visit her consistently while
she was in the NICU. The mother and father were separated at this time. The father was in
Washington State with the intent to earn money to pay off medical bills. The father stated that the
mother remained in California, which he assumed was to care for Z.W.
        When the father returned to California (three to four months after Z.W was born) child
protective services had already declared that Z.W. was abandoned. At this point, the father learned
the mother had left Z.W. in the hospital and was not visiting her. The father was eventually able to
regain custody of Z.W. by working with child protective services in California, which required him
to learn about Z.W.’s developmental needs and participate in her therapies. In March 2009, Ventura
County Child Protective Services received referrals with concerns that Z.W. was not receiving
appropriate services for her medical needs and had missed appointments with her medical providers.
By this time, the mother and the father reconciled and were back together. The father then followed
through with obtaining medical services for Z.W. in April 2009.
        In July 2009, the mother, father, and Z.W. moved to Kuna, Idaho. After moving to Idaho, the
Idaho Department of Health and Welfare (“IDHW”) received six referrals regarding this family
between January 2011 to December 2014. The first referral was received in January 2011, with
concerns that Z.W. (then age three) had bruising on her back and side. The father admitted he caused
this bruising on Z.W. by spanking her with a wooden spoon. The father stated he felt ashamed and

                                                    2
embarrassed for harming Z.W. and stated it would never happen again. It was reported that the
mother was not concerned with the harm done to Z.W. At this point, law enforcement did not declare
that Z.W. was in imminent danger. Rather, both parents were told by social worker Stephens to
obtain education regarding their reasonable expectations of Z.W. based on her developmental age
rather than her chronological age. The father also agreed not to use physical discipline until he could
get his emotions and frustrations under control and to complete an anger management evaluation.
       The second referral was received in February 2011, with concerns that Z.W. had marks down
the back of her arms, a bruise under her chin, and a swollen jaw. Social workers responded by
visiting the home. They observed the marks on Z.W.’s upper arms, which the father stated may have
occurred when he forcefully grabbed Z.W. when directing her to go to the bathroom. Further
bruising was then observed on Z.W.’s buttock, which the father admitted was from when he spanked
Z.W. a couple of days prior. The father specifically stated he put Z.W. across his knee and spanked
her five times with his hand because Z.W. was not eating her food. When asked if he would continue
to spank Z.W., the father stated he would continue to spank her and that such method of discipline
was “set in stone.” At this point, Z.W. was declared to be in imminent danger and placed in foster
care because of the father’s physical abuse and the mother’s inability to protect Z.W. from such
physical abuse.
       Z.W. was then examined by a pediatric nurse employed at St. Luke’s C.A.R.E.S. The nurse
noted that Z.W. had significant bruising across her back. Specifically, the nurse noted Z.W. had deep
tissue bruising and bleeding which was palpable, which meant that blood could be felt pooling under
Z.W.’s skin. She concluded that Z.W. had experienced non-accidental physical trauma. The nurse
also believed, given the location of Z.W.’s injuries, they could have been much more serious.
However, the blood work did not reveal any bleeding or bruising in Z.W.’s kidneys or spine. The
father was arrested and pled guilty to misdemeanor injury to a child.
       The third referral was received in June 2011, because the mother was giving birth to her
second child (N.W.) who could also be subject to abuse. N.W. was also born prematurely (weighing
only three pounds) and put in the NICU. The mother and father regularly visited N.W. while she was
in the NICU and N.W. was discharged into their care after one month with in-home nursing and
family preservation classes recommended. This third referral was dismissed as unsubstantiated.
       During this time, IDHW allowed the parents to have unsupervised visits with Z.W. The
parents were also provided with protective parenting education, domestic violence treatment, and

                                                  3
psychological services. In September 2011, Z.W. returned to her parents for an extended home visit.
In a progress report dated January 31, 2012, a social worker noted that the mother had improved and
completed her protective parenting classes, and the father stated he would not use spanking as a form
of discipline with Z.W. because he recognized the emotional impact of physical discipline. Z.W.’s
case was vacated in February 2012.
       In April 2012, Z.W. (then age four) disclosed to a social worker that her parents punished her
on two occasions by forcing her to take a cold shower because she soiled her pants. During a safety
assessment, the parents denied giving Z.W. cold showers as a form of punishment. At this safety
assessment, the social worker was also informed that the parents discontinued Z.W.’s developmental
services. Prior to March 2012, Z.W. had received twenty hours per week of developmental services,
but the father requested these services be terminated because he wanted to spend more time with
Z.W.
       The fourth referral was received in May 2013, with concerns that Z.W. disclosed that the
mother had put her in an ice cold bath as punishment for soiling her pants, and that the mother would
hit Z.W. with a broom and lock her in the bathroom. The referring party also reported that Z.W.
often waited for her school bus outside in the dark by herself. Another safety assessment was
conducted, in which no injuries were observed on either Z.W. or N.W. The father admitted that he
left Z.W. waiting outside for the bus one time but then realized she was too young. He denied using
ice baths as a form of punishment and instead stated he used time outs, sent Z.W. to her room, and
spanked Z.W. for punishment. This referral was then closed as unsubstantiated.
       The fifth referral was received in January 2014, with concerns Z.W. came to school wearing
the same clothes and looked unkempt. The referral further stated Z.W. had poor toilet hygiene,
missed a lot of school, and her parents did not walk her to the bus in the morning despite her age and
significant developmental delays. Social workers responded to the home of the family, but were not
allowed inside the home. Rather, the parents spoke to the social workers at the front door. The father
stated Z.W. did not attend school because she had missed the school bus and that he bathed both
children twice a week. The mother made no comments regarding the social worker’s concerns. The
social workers then advised the father to drive Z.W. to school if she missed the bus and to bathe the
children every other day.
       The sixth referral was received on December 3, 2014, with concerns of physical injuries
observed on Z.W. at school. Z.W. had welts and bruises on her back. Z.W. told the school resource

                                                  4
officer that her injuries were the result of her father spanking her with a shoe. The school resource
officer then responded with a home visit, in which the father stated that Z.W. had been acting up in
school the day prior and, therefore, he spanked her about ten times with a rubber shoe insole. The
father further noted that it was normal practice to hit his children until it hurt, which was usually
about three strikes; however, this time he hit her ten times. Apparently, the lack of response from
Z.W., while the father was spanking her, seemed to incite him to spank her more. The father was
reportedly surprised when the officer showed him photographs of Z.W.’s back and stated: “Yikes. If
I did that I went a little overboard.” The mother was in the home when the father spanked Z.W. The
mother stated that she heard Z.W. crying but was not concerned and, therefore, did not intervene.
The officer noted that the mother was extremely quiet throughout the entire visit. The father further
stated he would continue to spank the children. The officer then declared both children were in
imminent danger and put them into foster care because of the physical abuse of Z.W. by her father,
and the failure of the mother to protect the children. The father later pled guilty to felony injury to a
child and was placed on probation. As a condition of the father’s probation, a no contact order
(which expires in 2022) was issued. The order prohibited the father from having contact with Z.W.
unless his visits were supervised by the IDHW.
        While the children were placed in foster care, both parents were ordered by the court to
participate in identical case plans with the same goal: to have a safe, stable, and healthy home
environment for the children to grow and develop and to meet their needs for safety, permanency
and well-being. While in foster care, the parents were allowed to have supervised visits with the
children.
        Almost two years later, on November 23, 2016, IDHW filed a Petition for Termination of
Parent Child-Relationship. The Petition alleged that both parent’s rights should be terminated due to
neglect, abuse, inability to discharge parental responsibilities, and chronic abuse and/or neglect. The
Petition further alleged that it was in the best interest of the children to terminate the rights of both
parents. On September 4, 2017, the magistrate court terminated the mother and father’s parental
rights on the grounds of neglect, abuse, inability to discharge parental responsibilities, and chronic
abuse and/or neglect, and also found termination was in the best interest of Z.W. and N.W. The
mother only challenges the termination of her right to N.W., while the father challenges the
termination of his rights to both the children. The father does not appeal the statutory ground for
terminating his parental rights, but only claims the magistrate court did not have substantial and

                                                   5
competent evidence to find terminating his parental rights was in the best interest of both the
children.
                                   II. STANDARD OF REVIEW
        This Court has recently set forth the relevant standard of review in Idaho Department
Health & Welfare v. Doe:
        Grounds for termination of parental rights must be shown by clear and convincing
        evidence because each parent has a fundamental liberty interest in maintaining a
        relationship with his or her child. Clear and convincing evidence is generally
        understood to be evidence indicating that the thing to be proved is highly probable or
        reasonably certain. On appeal, this Court will not disturb the magistrate court’s
        decision to terminate parental rights if there is substantial, competent evidence in the
        record to support the decision. Substantial, competent evidence is such evidence as a
        reasonable mind might accept as adequate to support a conclusion. This Court is
        required to conduct an independent review of the magistrate court record, but
        must draw all reasonable inferences in favor of the magistrate court’s judgment
        because the magistrate court has the opportunity to observe witnesses’ demeanor, to
        assess their credibility, to detect prejudice or motive and to judge the character of the
        parties.

150 Idaho 36, 41, 244 P.3d 180, 185 (2010) (quotations and citations omitted).

                                            III. ANALYSIS
A.      The magistrate court had substantial and competent evidence to terminate the
        mother’s parental rights to N.W.

        A court may grant an order terminating parental rights where it finds that (1) termination of
parental rights is in the best interest of the child; and (2) one or more of the conditions listed in Idaho
Code section 16-2005 exists. I.C. § 16-2005. The conditions that allow for termination include the
following: (1) abandonment; (2) neglect or abuse; (3) lack of a biological relationship between the
child and a presumptive parent; (4) the parent is unable to discharge parental responsibilities for a
prolonged period that will be injurious to the health, morals or well-being of the child; and (5) the
parent is incarcerated and will remain incarcerated for a substantial period of time. Id. The statutory
conditions listed in section 16-2005 are “independent and if any one or more of the grounds for
termination are found, termination may be granted.” Matter of Aragon, 120 Idaho 606, 611, 818 P.2d
310, 315 (1991). In this case, the mother’s parental rights were terminated (as to N.W.) on the
conditions of neglect and inability to discharge parental responsibilities. The magistrate court had
substantial and competent evidence to terminate the mother’s parental rights on these grounds.


                                                    6
       1.      The magistrate court had substantial and competent evidence to terminate the
               mother’s parental rights for neglect.

       The magistrate court found that the mother neglected N.W. “Neglected” is defined as either:
(1) situations where the parent has failed to comply with the court’s order or case plan in a child
protective act case, and IDHW had temporary or legal custody of the child for fifteen of the most
recent twenty-two months and reunification has not been accomplished by the last day of the
fifteenth month; or (2) any condition defined in Idaho Code section 16-1602(31). I.C. § 16-
2002(3)(b). The magistrate court found the mother had neglected N.W. pursuant to both these
definitions. The magistrate court had substantial and competent evidence to find the mother
neglected N.W. pursuant to both these definitions.
            a. There was substantial and competent evidence that mother failed to reunify with
               N.W. after an extended period.

       It is undisputed N.W. had been in continuous custody of IDHW for well over twenty-two
months at the time of trial. IDHW gained custody of N.W. on December 5, 2014, and the trial began
on June 12, 2017. Therefore, the time limitation set forth in section 16-2002(3)(b) was met. With
regard to the failure to complete the case plan, the mother states “[t]here was an abundance of
testimony regarding all the services in which Mother participated in and completed.” Nevertheless,
the mother does not point to any evidence in the record to support this conclusory statement. “When
issues on appeal are not supported by propositions of law, authority, or argument, they will not be
considered.” State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996). “Even in an appeal from
the termination of parental rights, [the Court] will not consider an issue which was not supported by
cogent argument and authority.” In re Doe, 156 Idaho 103, 109, 320 P.3d 1262, 1268 (2014)
(quotations and citations omitted).
       Even if we were to consider the mother’s argument, it is not persuasive based on this Court’s
decision in Idaho Department of Health and Welfare v. Doe (2016-47), 162 Idaho 236, 395 P.3d
1269 (2017) (“Doe I”). In that case, a mother argued that termination was inappropriate because she
“participated greatly” in her case plan. 162 Idaho at ___, 395 P.3d at 1278. This Court found this
argument was unpersuasive and upheld the termination of her parental rights. Similarly here, even if
the mother participated greatly in her case plan, she failed to complete her case plan pursuant to
section 16-2002(3)(b). The goals of the mother’s case plan were to have a safe, stable, and healthy



                                                 7
home environment for the children to grow and develop. In order to accomplish these goals the
mother was required to accomplish eight different tasks. 1
         Ms. Baker-Jambretz (the IDHW case manager assigned to Z.W. and N.W.) testified as to the
mother’s progress on each of the tasks. She concluded that the mother failed to accomplish several of
the tasks and the overall goals of her case plan. Specifically, Ms. Baker-Jambretz noted that the
mother: 1) failed to consistently or effectively implement any of the parenting techniques she was
taught; 2) participated minimally; and 3) consistently lacked motivation in completing her case plan.
The Guardian Ad Litem for both children (“GAL”) also testified about the mother’s failure to
complete her case plan. There was substantial and competent evidence to support the magistrate
court’s determination that the mother failed to complete her case plan and that IDHW had legal
custody of N.W. for fifteen of the most recent twenty-two months without reunification. As such,
we affirm the magistrate’s judgment.
             b. Pursuant to the definition of “neglected” within Idaho Code section 16-1602(31),
                there was substantial and competent evidence the mother neglected N.W. for
                inability to parent.

         Under Idaho Code section 16-1602(31) a neglected child is one “[w]ho is without proper
parental care and control, or subsistence, medical or other care or control necessary for h[er] well-
being because of the conduct or omission of his parents. . . .” In making this determination the court
may consider both past and current conduct. See Idaho Dep’t of Health and Welfare v. Doe (2011-
18), 152 Idaho 644, 648, 273 P.3d 685, 689 (2012).
         The magistrate court found the mother neglected the children because she “lack[ed]
appropriate parenting and/or disciplinary skills . . . failed to demonstrate the ability to meet the
children’s needs . . . [and failed] to demonstrate any significant changes to [her] parenting
strategies.” The magistrate court noted this was despite “the overriding consensus from every service
provider, doctor, therapist and social worker” that the mother was provided with a tremendous
amount of services and was not able to demonstrate any significant change to her parenting


1
  The court ordered the mother to do the following: (1) participate in a parent-child comprehensive attachment
assessment and follow all recommendations of the assessment; (2) sign releases of information; (3) address and meet the
needs of the children consistently; (4) obtain an updated psychological evaluation and follow all recommendations; (5)
complete a developmental disability application for Z.W.; (6) complete a developmental disability application for N.W.;
(7) participate in parent education to learn how to parent the children’s developmental ages and demonstrate the skills
learned during visits with the children, home visits with the Department and GAL, and interactions with others; (8)
participate in PCIT with both children to improve their parenting skills and the quality of the parent-child relationship
and demonstrate skills learned.

                                                           8
strategies. The magistrate court also found that the mother neglected N.W. because her “untreated
mental health issues and/or physical health issues impair her ability to provide proper parental care
and control.” The court noted:
               [The mother] is a meek, passive, submissive, medically fragile, emotionally
        compromised person who cannot live independently and had relied on [the father] to
        manage her life, attend to their needs and raise and parent their children. For years,
        [the mother] stood idly by while [the father] severely neglected and physically
        abused Z.W. on three separate occasions; resulting in two criminal convictions and
        years of involvement with child protective services.

        The mother first claims the magistrate court erred in finding her mental and physical
conditions impair her ability to parent because she developed a safety plan in case the father ever
started to physically abuse N.W. The mother primarily points to testimony of her therapist, in which
the therapist states she felt the safety plan was adequate to protect the children and it seemed as if the
mother would follow through with the plan because she showed increased confidence and self-
esteem. This Court was presented with a similar issue in Idaho Department of Health and Welfare v.
Doe (2016-32), 161 Idaho 754, 390 P.3d 1281 (2017) (“Doe II”). In that case, IDHW initiated
termination proceedings because the “[m]other lacked capacity to protect [the children] from harm
and was endangering [the children] by routinely placing them with her abusive boyfriend.” Id. at
760, 390 P.3d at 1287. Thereafter, the magistrate judge terminated the mother’s parental rights on
the basis of neglect because of the mother’s inability to protect her children from the boyfriend,
among other reasons. Id. Despite improvements in the mother’s behavior, this Court upheld the
magistrate’s decision to terminate the mother’s parental rights. Id at 761, 390 P.3d at 1288. (“We
find no error in the magistrate’s conclusion that Mother’s recent and modest improvements were
insufficient to overcome her history of demonstrated unfitness.”).
        Similar to Doe II, because of the mother’s inability to protect her children from the father the
magistrate court had substantial and competent evidence the mother neglected her children.
Testimony suggests that the mother is not strong enough mentally to stand up to the father and
enforce her safety plan. Dr. David Delawyer performed psychiatric evaluations of the mother. Dr.
Delawyer is a licensed psychologist in the State of Idaho and had conducted over 2000 psychological
examinations during his career. Dr. Delawyer concluded:
        As part of her previous case plan, [the mother] agreed to implement a safety plan and
        call law enforcement and Health and Welfare if her husband became physical with
        [Z.W.] and harmed her or might harm her. She said she did not intervene during the

                                                    9
       recent incident and implement her safety plan after [Z.W.] was spanked by her
       husband because she didn’t know he had gotten “out of hand” and didn’t know there
       was bruising. When asked if she would implement the plan if she knew these things
       [the mother] said “probably” and then “most likely.” In the examiner’s opinion, she
       is highly unlikely to act protectively and implement a safety plan in the future when
       similar circumstances occur. Her husband makes the decisions in the family and [the
       mother] is passive and unassertive. She is extremely unlikely to go against his wishes
       and act protectively.

(Emphasis in original). This conclusion is illustrated by two separate incidents observed where the
mother unsuccessfully attempted to assert herself against the father during visitations with the
children. In one instance a report submitted to the magistrate court noted:
       [O]n October 17, 2016, [the mother] attempted to protect [N.W.] by saying “Back” to
       the father when he was being aggressive with his words and action regarding the
       toothpaste and did not follow through with her effort because [the father] ignored
       [the mother] and [the mother] sat down.

Testimony further supports the conclusion that if N.W. were to return to the mother’s custody, N.W.
would likely be subject to physical abuse. This is because historically Z.W. was the scapegoat in the
family and took the brunt of the father’s abuse. However, if Z.W. is no longer present (due to the no
contact order between Z.W. and the father) N.W. would likely become the target of the father’s
physical abuse and the mother would likely not deploy the safety plan or intervene. This is illustrated
by the fact that the mother has failed to intervene on at least three documented instances in the past
while the father was physically abusing Z.W.
       The mother also claims the magistrate court erred in finding her mental and physical
conditions impair her ability to parent by pointing to testimony in the record that her self-esteem had
improved and that she had become more actively engaged with her children. Although the mother
may have made some improvements, this Court has held that despite improvements in a parent’s
behavior, their rights can nonetheless be terminated when they have demonstrated they are unfit to
be a parent. See Doe I, 162 Idaho at ___, 395, P.3d at 1278 (“[A]lthough Doe made occasional
slight improvements, overall she demonstrated an inability to discharge parental responsibilities by
failing to make progress with her visitation behavior, employment status, substance abuse, or mental
health evaluations. Accordingly, Doe’s argument fails.”).
       Despite testimony regarding the mother’s improvements, she has shown an inability to parent
because of her mental and physical conditions. We hold the magistrate court had substantial and
competent evidence that she neglected N.W. and we affirm the judgment.

                                                  10
       2.      The magistrate court had substantial and competent evidence that the mother had the
               inability to discharge her parental responsibilities.

       Idaho Code section 16-2005(1)(d) provides the Court with the authority to terminate parental
rights when it finds “[t]he parent is unable to discharge parental responsibilities and such inability
will continue for a prolonged indeterminate period and will be injurious to the health, morals or well-
being of the child.” The magistrate court found the mother had the inability to discharge her parental
responsibilities because she “lacks the energy and/or ability and/or motivation to be an engaged and
protective parent.” The mother claims the magistrate court erred in making this finding because
testimony in the record shows her parenting abilities improved.
        In Doe I, this Court was presented with a similar issue. 162 Idaho at ___, 395 P.3d at1278.
In that case, the magistrate court terminated a mother’s parental rights in part “because [the
mother’s] unresolved mental health issues rendered her unable to discharge her parental
responsibilities.” Id. at ___, 395 P.3d at 1278. This Court upheld the magistrate’s decision noting
“although [the mother] made occasional slight improvements, overall she demonstrated an inability
to discharge parental responsibilities by failing to make progress with her visitation behavior,
employment status, substance abuse, or mental health evaluation.” Id.
       Similar to Doe I, despite the mother’s slight improvements, there was substantial and
competent evidence for the magistrate court to find the mother lacks the ability to discharge her
parental rights. The GAL for both children noted that the mother cannot read the children’s cues
concerning their basic needs. During supervised visits the mother appeared “zoned out” as if “the
lights are on, but no one is home.” On one visit the mother left without telling anyone or ensuring
someone else would be responsible for the children. The GAL further described that over the two
years she observed that: during 20% of the visits with the children both parents seemed to have
worked hard to use their skills they had been taught; during 70% of the visits the parents seemed to
have been ambivalent about the process; and that during 10% of the visits the parents behaved
inappropriately. Due to this, in part, the GAL noted that the children would not be safe if they were
returned to the mother’s custody. The magistrate court explained the GAL’s (Ms. Walsh’s)
testimony:
                Ms. Walsh described how PCIT classes were intended to teach [the parents]
       to use parenting techniques such as “labeled praises” with their children. She said
       that after attending the classes the [parents] used those techniques only sporadically.



                                                  11
       Ms. Walsh noted that the [parents] had been using those techniques more recently
       during their visits but felt it was related to the upcoming court dates.

       Ms. Baker-Jambretz also testified regarding the mother’s parenting ability. The magistrate
court described Ms. Baker-Jambretz’s testimony as:
       [The mother] has not displayed a greater understanding of what her children
       experienced and the repair work required by her to successfully reunify with them.
       Additionally she said that during visits with her children, [the mother] does not
       consistently use the tools she was taught in the many programs she participated in.

               Ms. Baker-Jambretz described [the mother] as an “observer” during visits
       with her children. She said [the mother] is removed from the visit activities and does
       not consistently participate or engage. She said, sometimes [the mother] will appear
       playful but the overall . . . quality of her visits is consistently poor.

Ms. Baker-Jambretz further noted that the mother and N.W. appear to have a bond and that the
mother has made some improvements in her parenting ability. However, Ms. Baker-Jambretz
concluded that those improvements diminished over the three months prior to trial and that they were
insufficient to warrant reunification.
       Accordingly, despite the mother’s improvements in her parenting abilities, the magistrate
court had substantial and competent evidence that the mother lacked the energy and motivation to
discharge her parental responsibilities. We affirm the magistrate’s judgment.
B.     The magistrate court had substantial and competent evidence to find termination of the
       mother and father’s parental rights was in the best interest of the children.

      The only issue the father asserts as error in this case is the court’s determination that
termination was in the best interests of the children. The mother makes a similar claim as to N.W.
Once a statutory ground for termination has been established, the magistrate court must next
determine:
       . . . whether it is in the best interests of the child to terminate the parent-child
       relationship. When considering the best interests of the child, a trial court may
       consider numerous factors. While a comprehensive list of factors a court must
       consider does not exist, this Court has considered the following: the stability and
       permanency of the home, unemployment of the parent, . . . improvement of child
       while in foster care, the parent’s efforts to improve his or her situation, and the
       parent’s continuing problems with the law. Additionally, this Court has considered
       the testimony from IDHW social workers, and guardians ad litem.




                                                12
Doe I, 162 Idaho ___, 395 P.3d at 1277 (internal citations and quotations omitted). The magistrate
court concluded that it was in the best interest of the children to terminate both the mother and
father’s rights because they lack the appropriate parenting skills to protect their children. The
magistrate court concluded:
                In conclusion [the mother and father] failed to demonstrate a sincere
       commitment to completing their case plan, they failed to make genuine improvement
       to their parenting skills and protective capacities and their children would not be safe
       in their care.

              Therefore, termination of [the mother and father’s] parental rights is in the
       children’s best interest.

(Emphasis added).
       The father argues that the district court erred by concluding that he failed to internalize the
parenting techniques he was taught. The father alleges the testimony of Ms. Baker-Jambretz (that the
magistrate court relied on) was biased. Ms. Baker-Jambretz testified at length that the father did not
internalize the parental training he received, is not invested in making necessary changes in his
parenting, and that she was gravely concerned that he will revert to his past abusive behaviors. The
father points to no evidence to prove bias, except the fact Ms. Baker-Jambretz had the opinion that
the father’s rights should be terminated. “This Court must conduct an independent review of the
magistrate court record, but must draw all reasonable inferences in favor of the magistrate court's
judgment, as the magistrate court has the opportunity to observe witnesses' demeanor,
to assess their credibility, to detect prejudice or motive and to judge the character of the parties.”
Doe I v. Doe II, 161 Idaho 532, 535, 387 P.3d 785, 788 (2016) (quotations and citations omitted).
We will defer to the magistrate court’s determination of credibility.
       Second, the father claims the magistrate court relied on subjective, rather than objective
evidence, and did not give enough weight to his own testimony (and that of other witnesses) that his
parenting ability has improved. Father further claims that the court relied too much on past events
and not on the progress the father ostensibly made. This Court disagrees. The father testified that he
used the parenting techniques he was taught at “every opportunity” and was even able to explain
these techniques at trial. The father also points to testimony from other witnesses stating that his
parenting ability has improved. Despite this evidence, “this Court does not reweigh evidence, but
defer[s] to the trial court's unique ability to accurately weigh the evidence and judge the demeanor of
the witnesses and take into account the trial court's ‘superior view of the entire situation.” Doe v.

                                                  13
Doe, 148 Idaho 243, 246, 220 P.3d 1062, 1065 (2009). The magistrate court heard testimony from at
least four other witnesses that both parents’ parenting skills have diminished and/or they failed to
internalize the parenting techniques they were taught. The magistrate court explained:
               [The father and mother’s] parenting skills may have improved to the extent
       that they may know more about what is appropriate vs. inappropriate parenting or
       discipline and they may have developed more skills regarding various parenting
       techniques. However, neither parent has internalized the information provided to
       them. If [the parents] had truly internalized new parenting philosophies and
       discipline techniques it would have been obvious during visits with their children;
       gradual changes would have started to naturally appear without being forced.

              No matter how intensely [the parents] express that they want to change or
       have changed how they parent, there is simply no credible evidence to convincingly
       support their perceptions. [Father] cannot let go of his need to control almost
       everything that has to do with his wife and children. Even after two years of
       therapies and classes, [father’s] behaviors and moods are often still unpredictable,
       inconsistent and dysregulated and he continues to startle and frighten the children.

(Emphasis added).
       The magistrate noted as well that the parents seem to view this case from a subjective lens of
their own, rather than from an objective one. The court concluded “Until [the parents] are able to
see themselves through the ‘actual objective lens’ and gain the necessary insight into why they are
not safe and protective parents, they will never be amendable [sic] to intervention or treatment; their
circumstances will never change; and their children will always be at risk in their care.” The court
thus exercised objective judgment, based on substantial and credible evidence, to conclude that the
children’s best interests favored termination of the father’s rights. No witness other than the parents
testified they thought the father could be a safe and protective parent. Accordingly, we defer to the
magistrate court’s judgment in weighing the evidence. There was substantial and competent
evidence to find termination of the father’s parental rights was in the best interest of the children.
       The mother similarly claims the district court erred by failing to take into account her own
testimony. The magistrate court found the mother’s testimony was disingenuous. For the same
reasons as stated above, we will defer to the magistrate’s judgment in weighing the mother’s
testimony. Second, the mother points to the testimony of Ms. Noggle (a social worker who testified
at trial) that N.W. had a strong bond with the mother and that it would be detrimental for N.W. to
lose her relationship with her parents. This Court was presented with a similar case in Doe I, 162
Idaho 236, 395 P.3d 1269. In that case, the mother argued “it is not in the best interests of the

                                                  14
Children to terminate her parental rights because severing the parent-child relationship would be
devastating to the Children.” Id. at ___, 395 P.3d at 1278. This Court dismissed that argument
stating: “Doe fails to cite authority supporting her claim that the Children’s devastation should
outweigh facts that suggest that termination of the parent-child relationship is in the Children’s best
interest. Accordingly, we affirm the magistrate court’s judgment.” Id. at ___, 395 P.3d at 1269. Any
claim that N.W. might be devastated from the termination of the mother’s rights alone does not
override facts demonstrating termination was in the best interest of the child.
                                        IV. CONCLUSION
       Based on the foregoing analysis, we affirm the magistrate court’s judgments terminating the
mother and father’s parental rights.
       Chief Justice BURDICK, Justice BRODY, Justice pro tem GRATTON and Justice pro tem
MELANSON, CONCUR.




                                                  15